Exhibit 10.13d

April 4, 2007

Mr. Darryl Green

Dear Darryl:

I am very pleased to extend an offer to you to join Manpower Inc. (the
“Company”) as Executive Vice President and President – Asia Pacific. In this
role you would report directly to me and would be part of our Executive
Management Team. This offer anticipates your employment will commence on a
mutually agreed date on or before May 28, 2007.

Your duties will be to carry out your employment as Executive Vice President and
President – Asia Pacific. Reporting to the CEO, you would be responsible for the
leadership of the region through the application of Manpower’s vision, values
and strategies.

Your base salary would be US $425,000 per year. You also would be eligible to
receive an incentive bonus for each full calendar year during the term of your
employment. This annual bonus under our current practice would be determined
using a “balanced scorecard” approach. Although it is subject to change, under
this current approach, the amount of the bonus would be based on a comparison of
actual performance-to-performance goals established for you at the beginning of
each year. Currently, there are two components to the balanced scorecard. The
first component is based on financial goals established at the beginning of each
year. The second component under this current approach would include both
measurable and discretionary objectives in your role as head of the Asia Pacific
region that you and I would formulate at the beginning of each year. Depending
upon achievement of these goals and objectives, the total bonus under the
current practice would range from zero to 150 percent of base salary, with the
target bonus at 75 percent of base salary. For 2007, you would be entitled to an
incentive bonus based solely on achievement of goals and objectives for you for
the balance of the year that you and I would formulate at the start of your
employment. Your bonus opportunity for this partial year would range between
zero and 150 percent of the amount paid to you as base salary for the period.



--------------------------------------------------------------------------------

Mr. Darryl Green

[Date]

Page 2

 

In addition, I would recommend to the Executive Compensation Committee of the
Board of Directors that the committee grant to you 10,000 restricted stock
units, vesting on the fourth anniversary of your employment. I would also
recommend that the committee grant you an opportunity to earn up to a maximum of
7,500 performance share units, vesting only in the event certain growth metrics
established by the committee are achieved in Japan and India, with the actual
amount earned to be calculated depending upon your performance against the goals
and objectives established by the committee. Furthermore, I would recommend to
the committee that the committee grant you an option to purchase 20,000 shares
of common stock, having an exercise price equal to the market value as of the
date you would commence employment and subject to a vesting schedule determined
by the committee at the time of grant. Finally, I would recommend that the
committee grant you a target number of 5,000 performance share units for the
2007-2009 performance cycle, again with the actual amount earned to be
calculated depending upon the Company’s performance against the goals and
objectives established by the committee for such award.

Of course, you also would be eligible to participate in the Company’s and/or its
subsidiaries benefits programs, as they are applicable to you, and entitled to
vacations and other perquisites, that are generally made available to the
Company’s senior executive officers according to the terms of such programs. The
Company also would reimburse you for all expenses incurred by you in the
performance of your duties according to the Company’s regulations and procedures
for expense reimbursement.

While we look forward to a long and productive relationship, you should be
mindful that your employment would be on a at-will basis, meaning both you and
the Company will be entitled to end the employment relationship at any time, for
any reasons and with or without notice. However, prior to your commencement of
employment with the Company, the Company would enter into an agreement (the
“Severance Agreement”) with you, on mutually satisfactory terms, effective upon
the date of your employment, providing generally for the following:



--------------------------------------------------------------------------------

Mr. Darryl Green

[Date]

Page 3

 

  (1) If your employment would terminate for any reason prior to the date that
is two years from the date you commence employment for the Company, except
because of your death or disability or a termination by the Company for “cause”
or by you without “good reason,” you would be entitled to (a) an incentive bonus
for the year in which termination occurs, prorated for the period of employment
during the year in which termination occurs, and (b) a lump-sum severance
payment equal to the sum of (i) your annual base salary and (ii) an annual
bonus, which would be based on prior year bonus amounts (subject to a minimum
for the first year).

 

  (2) If your employment would terminate for any reason, except for the reasons
listed in (1) above, within two years after a change of control of the Company
occurring before the date that is two years from the date you commence
employment with the Company, you would be entitled to (a) a prorated incentive
bonus for the year in which termination occurs as described in (1)(a) above, and
(b) a lump-sum severance payment equal to two times the sum of (i) your annual
base salary and (ii) an annual bonus as described in (2)(b)(ii) above.

 

  (3) “Cause” and “good reason” would be defined in the agreement.

Prior to the commencement of your employment with the Company, you would be
required to sign a nondisclosure agreement that will include provisions related
to the protection of Company confidential information and trade secrets. Prior
to the commencement of your employment with the Company, you would also be
required to certify that you are not subject to any prior obligations (written
or oral), such as confidentiality agreements or covenants restricting future
employment or consulting, that restrict your ability to perform any services as
an employee for the Company.



--------------------------------------------------------------------------------

Mr. Darryl Green

[Date]

Page 4

 

Your base of operations would be Tokyo. During the term of your employment as
Executive Vice President and President – Asia Pacific (the “Term”), the Company
would pay you US $7,500 per month to cover your housing expenses in the Tokyo
area, up to $25,000 per year to cover your automobile expense for transportation
in the Tokyo area, and up to $20,000 per year per child to cover the tuition
cost you incur for each of your school-aged children to attend the school of
your choice in the Tokyo area. During the Term, the Company would reimburse you
for the cost of one round-trip business class airline ticket for each year
during the Term for you and each member of your immediate family to return to
the United States.

Your income tax returns for any year or partial year included during the Term,
for income earned during the Term, would be prepared by a nationally recognized
accounting firm of the Company’s choice, and Company would pay the fees charged
by such firm to prepare such tax returns. The Company would reimburse you for
the total United States (state and federal) and foreign taxes incurred by you as
a result of receiving payments of your base salary and any incentive bonuses
earned during the Term, as well as payment to you under other benefit plans
(including equity incentives), in excess of the total United States (state and
federal) taxes you would have incurred as a result of receiving such payments if
you were an employee of the Company in the United States. As noted, the
Company’s obligation to reimburse you for such excess taxes would relate only to
items of income and benefits you would receive from the Company for services
rendered to the Company or any of its subsidiaries. The Company’s obligation to
reimburse you for excess taxes would not apply to any severance payments under
the Severance Agreement. In addition, the Company would reimburse you for all
United States (state and federal) and foreign taxes incurred by you as a result
of receiving the housing, tuition, automobile and travel benefits described
above in the previous paragraph and the tax preparation benefits described in
this paragraph. These reimbursements would be grossed-up so that the net amount
received by you, after subtraction of all taxes applicable to the reimbursement
plus the



--------------------------------------------------------------------------------

Mr. Darryl Green

[Date]

Page 5

 

gross-up amount, would equal the reimbursement amount. The amounts to be
reimbursed under this paragraph would be determined by a nationally recognized
accounting firm selected by the Company, whose determination would be binding on
both parties. Payments of these tax reimbursements would be made in accordance
with the provisions of Section 409A of the United States Internal Revenue Code
of 1986, as amended from time to time. You would agree to take such reasonable
steps and make such elections as the Company may request in order to reduce the
Company’s obligations under this paragraph provided, however, that if such
elections are expected to impact tax years subsequent to the end of the Term,
you would not be required to do so unless you consent to such actions, which
consent would not be unreasonably withheld.

The Company would deduct from all amounts payable to you any required
withholding or other charges and all such amounts stated above are before any
such deductions.

This offer letter shall be governed by the laws of the State of Wisconsin,
without regard to its conflicts of law provisions.



--------------------------------------------------------------------------------

Mr. Darryl Green

[Date]

Page 6

 

I am very excited about the prospect of you joining our team. Please do not
hesitate to call me if you have any questions. If the foregoing is acceptable,
please sign both originals below and return one to Mara Swan, Senior Vice
President – Global Human Resources.

 

Sincerely,

MANPOWER INC.

By:

 

/s/ Jeffrey A. Joerres

  Jeffrey A. Joerres

Agreed to and Accepted this 10th day of

April, 2007.

 

/s/ Darryl E. Green

Darryl E. Green 2007.4.10